Citation Nr: 0513975	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-07 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased (compensable) initial rating 
for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran was a member of the Massachusetts Army National 
Guard (MARNG) from May 1995 to May 2003.  He had active duty 
for training (ACDUTRA) from October 1995 to February 1996 
and, presumably, unspecified periods of inactive duty for 
training (IACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In light of the fact that the veteran contested the initial 
evaluation of his disability, the Board has styled the 
increased rating issue of the case as reflected.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The objective clinical evidence shows the veteran's left 
ear hearing loss to manifest with a mild high frequency 
sensorineural hearing loss and 90 percent speech recognition.

2.  The evidence of record does not show the veteran's left 
ear hearing loss to more nearly approximate a compensable 
evaluation or that his left ear hearing loss presents an 
unusual or exceptional disability picture.

3.  The Report Of Physical Examination For Enlistment 
reflects that the right ear manifested puretone threshold of 
20 decibels at 6000 MZ.  The SMRs reflect no entries for 
complaints, findings, or treatment for, a hearing loss.  A 
physical examination prior to the veteran's separation from 
the MARNG assessed the veteran's right ear hearing as normal.

4.  The evidence of record does not show a right ear hearing 
loss disability as defined for VA benefit purposes.
CONCLUSIONS OF LAW

1.  The requirements for an increased (compensable) rating 
for left ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.3, 
4.7, 4.87, Diagnostic Code (DC) 6100 (2004).

2.  A bilateral hearing loss for VA purposes was not incurred 
in or aggravated during ACDUTRA or IACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 5107(b); 38 C.F.R. §§ 3.1(k), 
3.6(a),(c)(3), 3.102, 3.303, 3.385 (2004); Biggins v. 
Derwinski, 1 Vet. App. 474 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. § 5100 et seq., upon receipt of a 
substantially complete application for benefits, imposes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
as well as a duty to notify the claimant what information and 
evidence, if any, the claimant is to provide, what evidence 
VA will attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

Duty to notify

In a letter dated in October 2002 (letter), the RO informed 
the veteran of the VCAA and VA's obligations under the act, 
to include the evidence needed to support his claim.  As to 
who would obtain what part of the evidence needed, the letter 
informed the veteran that the RO would obtain any federal 
records related to his claim and asked him to return the 
enclosed VA Forms 21-4138 to identify any related federal 
records.  The letter also informed the veteran that the RO 
already had requested his service medical records (SMRs), and 
that the RO also would obtain any private treatment records 
he identified as related to this claim, provided he 
completed, signed, and returned, the enclosed VA Forms 21-
4142 to authorize VA to obtain them on his behalf.  The 
letter specifically informed the veteran to submit any 
medical records in his possession.

The Board finds that the letter meets the notice-content 
requirements of the VCAA.  38 U.S.C.A. § 5103(a) and 
5103(b)(3); 38 C.F.R. § 3.159(b)(1); Opinion Of The General 
Counsel 1-2004 (February 24, 2004); Mayfield v. Nicholson, 
___ Vet. App. ___, No. 02-1077 (April 14, 2005); Pelegrini v. 
Principi, 18 Vet. App. 118, 120-21; Quartuccio v. Principi, 
16 Vet. App. 183.

Duty to assist

The veteran did not request any specific assistance upon 
receipt of the letter.  The RO arranged for an appropriate 
examination to assist the veteran with the development of his 
claim.  Neither the veteran nor his representative asserts 
that there is additional evidence to be obtained or that 
there is a request for assistance that was not been acted on.  
All records obtained or generated have been associated with 
the claim file.  Thus, the Board finds that the RO has 
complied with the duty to assist the veteran with his claim.  
38 C.F.R. § 3.159(c).  The Board also finds that the veteran 
received proper VA process.  Pelegrini, 18 Vet. App. at 120.

Overview of Increased rating claim

The veteran applied for entitlement to service connection in 
September 2002.  The December 2002 rating decision granted 
service connection for a left ear hearing loss with a non-
compensable evaluation, effective September 11, 2002.



Factual background

The October 2002 VA examination report reflects that the 
veteran's left ear pure tone thresholds were as follows:





HERTZ




1000
2000
3000
4000
AVERAGE
RIGHT






LEFT

10
5
10
30
14

His speech discrimination score on the Maryland CNC list was 
100 percent.  Tympanometry examination revealed normal middle 
ear pressure and compliance.

In his notice of disagreement, the veteran asserted that his 
hearing was worse than reflected.  A February 2003 report of 
J.K.D., M.D., submitted by the veteran did not contain 
audiograms, but Dr. D noted "a notch at 4 to 6kHz" on the 
left side, and he diagnosed a mild sensorineural hearing 
loss.

In a May 2004 letter, the veteran related that his hearing 
loss had become problematic in all aspects of his life, 
including employment and personal situations.  He asserted 
that he had difficulty with peripheral hearing, which causes 
irritability, adversely affected his job performance, and his 
daily routine.  He asserted that his hearing is outside 
acceptable parameters for auditory thresholds and speech 
recognition, and he assessed his disability as no less than 
20 percent.  He submitted a private audio examination report 
which showed his left ear to have manifested 25 at 1000 Hz, 
10 at 2000 Hz, 15 at 3000 Hz, and 30 at 4000 Hz.  The report 
reflected left ear speech discrimination at 92 percent at 75 
decibels.  The report was silent as to what word test was 
used.



The December 2004 VA hearing examination report reflects the 
veterans puretone thresholds were as follows:





HERTZ




1000
2000
3000
4000
AVERAGE
RIGHT






LEFT

20
15
15
30
20

Tympanometry examination revealed normal middle ear pressure 
and compliance.  The examiner rendered an assessment of a 
mild high frequency sensorineural hearing loss.  Speech 
recognition on the Maryland CNC Word List was 90 percent.

The veteran's representative asserts that his left ear 
hearing loss is consistent with entitlement to an extra-
schedular rating.

Applicable law and regulation

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  All potentially 
applicable regulations must be applied, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
Consideration may not be given to factors wholly outside the 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).
 
Evaluations of defective hearing range from non-compensable 
to 100 percent, based on the organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from a 
service-connected hearing loss, the rating schedule 
establishes auditory acuity levels, designated Level I for 
essentially normal acuity, through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.86, DC 6100.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Also, when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. § 4.86.

The current rating criteria provide that when impaired 
hearing is service-connected in only one ear, and the veteran 
is not totally deaf in both ears, the non-service-connected 
ear will be assigned a Roman Number I designation for hearing 
impairment, subject to the provisions of 38 C.F.R. §§ 3.383, 
4.85(f).

Revisions to 38 U.S.C.A. § 1160(a)(3) provide as follows: 
"Where a veteran has suffered- ...(3) deafness compensable to 
a degree of 10 percent or more in one ear as a result of 
service-connected disability and deafness in the other ear as 
the result of non-service-connected disability not the result 
of the veteran's own willful misconduct"...the Secretary 
shall assign and pay to the veteran the applicable rate of 
compensation under this chapter as if the combination of 
disabilities were the result of service-connected 
disability."  See Veterans Benefits Act of 2002 (VBA), Pub. 
L. No. 107-330, 116 Stat. 2820 (Dec. 6, 2002) (Enrolled 
copy), Section 103 of S. 2237, 107th Congress (2002).

Analysis

The evidence of record shows that the veteran's pure tone 
threshold average of 20, as reflected in the 2004 examination 
report, for his left ear, and his speech recognition score of 
90 percent, properly places his Roman numeral designation at 
Table VI, and it is Roman numeral II.  Further, in light of 
the fact that his right ear is not service connected, it also 
is at Roman numeral I, as he is not totally deaf in either 
ear.  Table VII reflects that the veteran's left ear 
manifests a non-compensable evaluation.  38 C.F.R. § 4.86, DC 
6100.  The evidence does not reflect that the veteran is deaf 
in his right ear, and does not reflect that his service-
connected left ear hearing loss is compensable to a degree of 
10 percent.  As such, application of the revisions pertinent 
to the evaluation of hearing loss when only one ear is 
service connected result in no substantive changes in his 
case.

The rating to be assigned for hearing loss is not a matter of 
judgment.  As described by the Court of Appeals for Veterans 
Claims, the assignment of disability ratings in hearing cases 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Thus, as a result of the degree of the 
veteran's left ear hearing loss, assignment of a compensable 
evaluation for left ear hearing loss is not warranted.

As noted above, the veteran's representative requested a 
compensable evaluation on an extra-scheduler basis.  In 
exceptional cases, where the rating schedule is deemed 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in paragraph 3.321(b) an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on 
an extra-schedular basis in the first instance.  Id.; Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996).  The Board may, however, 
determine whether a particular claim merits submission for an 
extra-schedular evaluation.  Brannon v. West, 12 Vet. App. 
32, 35 (1998); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
Further, where the RO has considered the issue of an extra-
schedular rating and determined it inapplicable, the Board is 
not specifically precluded from affirming a RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1) for an extra-schedular 
rating.  Bagwell v. Brown, 9 Vet. App. at 339.  In light of 
the fact that the RO did not consider whether submission of 
the veteran's claim for extra-schedular consideration was 
appropriate, the Board must limit its review to whether there 
is a basis on which to conclude that submission is indicated 
by the evidence.  Id.

The Board finds that the evidence of record does not show the 
veteran's left ear hearing loss to present such an unusual or 
exceptional disability picture so as to render it appropriate 
to submit his case for extra-schedular consideration.  First, 
the veteran's personal assessment and assertions 
notwithstanding, the evidence does not show the veteran's 
left ear hearing loss to cause a significant impact on his 
employment.  The Board notes the veteran's description of the 
impact of his hearing loss on his daily life, but they are 
not exceptional when compared with other veterans similarly 
situated.  Accordingly, there is no evidence of an unusual or 
exceptional disability picture.  Thus, submission for extra-
schedular consideration is not indicated.

Overview of service connection claim

The December 2002 rating decision denied service connection 
for a right ear hearing loss.  The Board notes that, except 
for the ACDUTRA period October 1995 to February 1996, the 
claim file reflects no documentation of any subsequent 
periods the veteran actually served on either ACDUTRA or 
IACDUTRA.  In light of the compelling evidence that there is 
no disability subject to service connection, however, the 
Board will, nonetheless, address this issue on the merits.

Factual background

The May 1995 Report Of Medical Examination For Enlistment in 
the MARNG reflects the veteran's puretone thresholds were as 
follows:





HERTZ




500
1000
2000
3000
4000
6000
AVERAGE
RIGHT
10
0
0
0
5
20

LEFT








His ears were assessed as normal, and he was otherwise 
accepted for enlistment.  A June 2000 Report Of Medical 
Examination, Periodic, for the MARNG reflects his puretone 
thresholds were as follows:





HERTZ




500
1000
2000
3000
4000
6000
AVERAGE
RIGHT
10
0
0
0
-5
5

LEFT








His ears were assessed as normal.  The SMRs reflect no 
entries whatsoever for complaints, findings, or treatment for 
hearing loss or other ear pathology.  The claim file reflects 
no record of a physical examination at separation, either 
from ACDUTRA or from the MARNG.

The October 2002 VA examination report reflects that the 
veteran reported that he was an infantryman, and he was 
exposed to acoustical trauma on the firing range and wore 
protection devices "sometimes."  The examiner reviewed the 
claim file and noted that the May 1995 and June 2000 
examinations reflected normal hearing in the right ear.


His right ear pure tone thresholds at the 2002 examination 
were as follows:





HERTZ



500
1000
2000
3000
4000
AVERAGE
RIGHT
10
10
0
0
10
5
LEFT







Speech discrimination on the Maryland CNC Word List was 100 
percent.  The examiner diagnosed normal hearing in the right 
ear.  Tympanometry examination revealed normal middle ear 
pressure and compliance.

Dr. D's February 2003 report reflects that he also assessed 
the hearing in the veteran's right ear as normal.  The May 
2004 examination report by ENT Specialists assessed his right 
ear speech discrimination as 100 percent at 65 decibels.

The December 2004 VA examination report reflects that the 
veteran's puretone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000
AVERAGE
RIGHT
10
15
0
0
5
5
LEFT







Tympanometry examination revealed normal middle ear pressure 
and compliance.  Speech recognition on the Maryland CNC Word 
List was 98 percent.  The examiner assessed the veteran's 
right hearing as clinically normal.

The veteran's representative asserts that if the veteran's 
left ear was exposed to acoustical trauma during his ACDUTRA, 
then it logically follows that so was his right ear.


Applicable law and regulation

Service connection may be established for disability 
resulting from injury or disease incurred in ACDUTRA and 
injury incurred in INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131.  To establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact incurred during the appellant's service.  See 38 
C.F.R. § 3.303.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Active military service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident which occurred 
during such training.  38 C.F.R. § 3.6(a).  Service 
connection on a presumptive basis is not available where the 
only service performed is ACDUTRA or IACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. at 476-78.

For VA purposes, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.  When 
making a determination of service connection, VA must 
administer its regulations under a broad and liberal 
interpretation consistent with the facts in each case.  
38 C.F.R. § 3.303(a).

Analysis

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (Interpreting 38 U.S.C. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes).

The evidence of record shows that the veteran does not 
manifest a right ear hearing loss disability as defined by 
applicable regulations.  Thus, there is no disability which 
may be the subject of service connection.  The Board finds 
that the evidence compellingly preponderates against the 
claim.  38 C.F.R. § 3.303.


ORDER

Entitlement to an increased (compensable) initial rating for 
left ear hearing loss is denied.

Entitlement to service connection for right ear hearing loss 
is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


